IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 00-30543
                                     Summary Calendar



RODNEY ALLEN REVERE,
                                                            Plaintiff-Appellant,
                                             versus

MIKE FOSTER, GOVERNOR, STATE OF LOUISIANA;
RICHARD IEYOUB; PASCAL F. CALOGERO, JR.;
WALTER F. MARCUS, JR.; BERNETTE JOHNSON;
JEFFERY VICTORY; JEANETTE KNOLL; CHET TRAYLOR;
CATHERINE D. KIMBALL, Honorable; HARRY LEMON,

                                                            Defendants-Appellees.
                   ________________________________________
                      Appeal from the United States District Court
                         for the Middle District of Louisiana
                               USDC No. 99-CV-610-B
                   _________________________________________
                                  October 24, 2000
Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:*

       Rodney Allen Revere, Louisiana prisoner #121826, appeals the dismissal of his

42 U.S.C. § 1983 action without prejudice to his right to raise the sam e claims in a
habeas corpus proceeding. In his § 1983 complaint Revere maintained that his due-

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
process and equal-protection rights were violated in state proceedings because he was
denied certain procedural safeguards which he submits are mandatory under the

relevant provisions of the Louisiana Code of Criminal Procedure. Specifically, Revere

contends that a state trial court deprived him of a hearing when denying his motions for
recusal and for production of the district attorney’s file, and failed to order an answer

from the respondent when denying his postconviction application. According to

Revere, the Louisiana Supreme Court denied his request for discretionary review, while

Governor Mike Foster and Attorney General Richard Ieyoub denied a “request for
compliance.” Revere’s complaint seeks the issuance of orders directing that he be
provided with these procedural safeguards.
       We affirm the district court’s dismissal of Revere’s civil rights action but for

different reasons than those assigned à quo.1 By requesting that he be given the benefit
of certain procedural safeguards, Revere effectively petitioned the district court to

vacate the state courts’ decisions on these matters so that they could be reconsidered
after the claimed safeguards were made available. Revere’s complaint, stripped to
essentials, would have the district court sit as an appellate court and have it review the

state courts’ judgments. It is well settled, however, that federal district courts lack

jurisdiction under § 1983 to review, modify, or nullify the final judgment of a state
court.2 Accordingly, the district court’s dismissal of Revere’s civil rights action is



       1
          Underwood v. Wilson, 151 F.3d 292 (5th Cir. 1998) (stating that this court may affirm
the district court’s dismissal of a § 1983 suit on valid alternative grounds).
       2
        Kimball v. The Florida Bar, 632 F.2d 1283 (5th Cir. 1980).
                                                2
AFFIRMED for lack of subject matter jurisdiction.3




       3
        Hagerty v. Succession of Clement, 749 F.2d 217 (5th Cir. 1984); Howell v. State Bar of
Texas, 710 F.2d 1075 (5th Cir. 1983).
                                              3